Exhibit 10.49

KLA-TENCOR

EXECUTIVE DEFERRED SAVINGS PLAN

AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2009



--------------------------------------------------------------------------------

ARTICLE I    DEFINITIONS    1 1.1    “Account”    1 1.2    “Affiliated Company”
   2 1.3    “Beneficiary”    2 1.4    “Board of Directors”    2 1.5    “Bonus”
   2 1.6    “Code”    2 1.7    “Committee”    2 1.8    “Company”    2 1.9   
“Company Contribution”    2 1.10    “Credited Investment Return (Loss)”    2
1.11    “Deferral Amount”    3 1.12    “Deferral Election”    3 1.13    “Early
Termination”    3 1.14    “Effective Date”    3 1.15    “Eligible Employee”    3
1.16    “Employee”    3 1.17    “Employer Group”    3 1.18    “Extended Deferral
Election”    4 1.19    “Hardship”    4 1.20    “KLA”    4 1.21    “Normal
Termination”    4 1.22    “Old KLA Plan”    4 1.23    “Outside Director”    4
1.24    “Participant”    5 1.25    “Participating Employer”    5 1.26   
“Performance Period”    5 1.27    “Plan”    5 1.28    “Plan Year”    5 1.29   
“Prior Plans”    5 1.30    “Prior Plan Company Contribution”    5 1.31    “Prior
Policy”    5 1.32    “Retention Period”    5 1.33    “Separation from Service”
   5 1.34    “Specified Employee”    6 1.35    “Supplemental Executive Benefits”
   6 1.36    “Tencor”    6 1.37    “Trust”    6 1.38    “Trust Agreement”    6
1.39    “Trustee”    6 1.40    “Year of Service”    6 ARTICLE II    ELIGIBILITY
   7 2.1    Eligible Persons    7 2.2    Continuation of Participation    7 2.3
   Resumption of Participation Following Separation from Service    7 2.4   
Cessation or Resumption of Participation Following a Change in Status    8

 

-i-



--------------------------------------------------------------------------------

ARTICLE III    SALARY, COMMISSION AND BONUS REDUCTION CONTRIBUTIONS; COMPANY
CONTRIBUTIONS    8 3.1    Salary and Commission Deferrals    8 3.2    Annual
Bonus Deferrals    9 3.3    Requirements for Deferral Elections    10 3.4   
Limitations on Deferrals    12 3.5    Deferral Election Subaccounts    12 3.6   
Subsequent Distribution    12 3.7    Company Contributions    12 ARTICLE IV   
CREDITED INVESTMENT RETURN (LOSS) ON DEFERRAL ACCOUNTS    13 4.1    Accounts   
13 4.2    Credited Investment Return (Loss)    13 4.3    Deemed Investment
Options    13 ARTICLE V    DISTRIBUTION OF PRE-2005 DEFERRED ACCOUNT    13 5.1
   Distribution of Benefits upon Normal Termination    13 5.2    Distribution of
Benefits upon Early Termination    14 5.3    Election of Form of Benefit Payment
   15 5.4    Payment to Beneficiary    15 5.5    Early Withdrawals    15 5.6   
Automatic Lump-Sum Distribution for Accounts below $25.000    16 5.7   
Valuation    16 5.8    Tax Withholding    16 5.9    Outside Directors    16
ARTICLE VI    DISTRIBUTION OF 2005-2007 DEFERRED ACCOUNT    17 6.1    Special
Distribution Election    17 6.2    Commencement Date    17 6.3    Method of
Distribution    17 6.4    Continuing Elections    18 6.5    Tax Withholding   
18 ARTICLE VII    DISTRIBUTION OF POST 2007 DEFERRAL ELECTION SUBACCOUNTS    18
7.1    Normal Distribution    18 7.2    Tax Withholding    18 7.3    Special
Distribution Election    18 ARTICLE VIII    PROVISIONS APPLICABLE TO 2005-2007
ACCOUNTS AND POST-2007 DEFERRAL ELECTION SUBACCOUNTS    19 8.1    Extended
Deferral Election    19 8.2    Distribution Commencement Date    19 8.3   
Hardship Withdrawal    20 8.4    Death Before Full Distribution    20 8.5   
Valuation    20 8.6    Small Account Balances    20 8.7    Mandatory Deferral of
Distribution    21

 

ii



--------------------------------------------------------------------------------

ARTICLE IX    BENEFICIARIES    21 9.1    Designation of Beneficiary    21 9.2   
No Designated Beneficiary    21 ARTICLE X    OBLIGATION TO PAY SUPPLEMENTAL
EXECUTIVE BENEFITS    21 10.1    Benefits Paid From Trust    21 10.2    Trustee
Investment Discretion    21 10.3    No Secured Interest    22 ARTICLE XI   
ADMINISTRATION    22 11.1    Administration of the Plan    22 11.2   
Indemnification    22 ARTICLE XII    MISCELLANEOUS    22 12.1    No Employment
Right    22 12.2    Amendment/Termination    22 12.3    Applicable Law    24
12.4    Satisfaction of Claims    24 12.5    Alienation of Benefits    24 12.6
   Expenses    24 12.7    Successors and Assigns    24 12.8    Reimbursement of
Costs    25 12.9    Arbitration    25 12.10    Entire Agreement    25 ARTICLE
XIII    BENEFIT CLAIMS    25 13.1    Claims Procedure    25 13.2    Denial of
Benefits    25 13.3    Review    26 13.4    Denial of Appeal    26

APPENDIX I

SCHEDULE I

 

iii



--------------------------------------------------------------------------------

KLA-TENCOR EXECUTIVE DEFERRED SAVINGS PLAN

AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2009

This KLA-Tencor Executive Deferred Savings Plan was originally adopted effective
October 1, 1997 to amend, restate and consolidate in their entirety the KLA
Instruments Corporation Supplemental Executive Benefit Plan and the Tencor
Instruments Amended and Restated Deferral Plan. The Plan is hereby amended and
restated, effective January 1, 2009, to conform the provisions of the Plan to
the applicable requirements of Section 409A of the Internal Revenue Code and the
Treasury Regulations issued thereunder and thereby bring the Plan into
documentary compliance with those requirements. The Plan as so amended and
restated shall continue to function solely as a so-called “top hat” plan of
deferred compensation subject to the provisions of the Employee Retirement
Income Security Act of 1974 (as amended from time to time) applicable to such a
plan.

ARTICLE I

DEFINITIONS

Whenever used herein, the masculine pronoun shall be deemed to include the
feminine, and the singular to include the plural, unless the context clearly
indicates otherwise, and the following definitions shall govern the Plan:

1.1 “Account” shall mean the following accounts maintained for each Participant
on the books and records of the Participating Employer to which there shall be
credited the items of compensation deferred by such Participant under the Plan:

(a) The Pre-2005 Deferred Account to which there shall be credited the following
items of compensation which were deferred and vested under the Plan as of
December 31, 2004: the Participant’s Deferral Amounts pursuant to Article III,
any Company Contributions and any Prior Plan Company Contributions. Such account
shall be subject to adjustment from time to time to reflect the Credited
Investment Return (Loss) determined under Article IV, any distributions made to
Participant and any charges which may be imposed on such account pursuant to the
terms of the Plan.

(b) The 2005-2007 Deferred Account to which there shall be credited the
following items of compensation which were deferred under the Plan after
December 31, 2004 but prior to January 1, 2008 or which were deferred under the
Plan prior to January 1, 2005 but were not vested as of December 31, 2004: the
Participant’s Deferral Amounts pursuant to Article III and any Company
Contributions. Such account shall be subject to adjustment from time to time to
reflect the Credited Investment Return (Loss) determined under Article IV, any
distributions made to Participant and any charges which may be imposed on such
account pursuant to the terms of the Plan.

(c) The Post-2007 Plan Year Account which will be divided into a series of
Deferral Election Subaccounts, one for each post-2007 Plan Year in which the
Participant defers one or more of the following items of compensation earned for
services rendered the



--------------------------------------------------------------------------------

Participating Companies after December 31, 2007: the Participant’s Salary and
Commission Deferral Amounts pursuant to Article III, any Bonuses attributable to
Performance Periods commencing after December 31, 2007 and any Company
Contributions.

Each Account or Subaccount shall be subject to adjustment from time to time to
reflect the Credited Investment Return (Loss) determined for that Account or
Subaccount pursuant to Article IV, any distributions made to the Participant
from that Account or Subaccount and any charges which may be imposed on such
Account or Subaccount pursuant to the terms of the Plan.

1.2 “Affiliated Company” shall mean (i) the Company and (ii) each member of the
group of commonly controlled corporations or other businesses that include the
Company, as determined in accordance with Sections 414(b) and (c) of the Code
and the Treasury Regulations thereunder.

1.3 “Beneficiary” means any of the persons, trusts or other entities which a
Participant shall, in his or her most recent written form of beneficiary
designation filed with the Company, have designated as a beneficiary to receive
benefits which may become payable hereunder following Participant’s death, as
provided under Articles V and VIII.

1.4 “Board of Directors” or “Board” means the Company’s Board of Directors.

1.5 “Bonus” means the annual, semi-annual or quarterly bonus which the
Participant may earn based on the attainment of performance objectives
established for a designated Performance Period or the continuation in Employee
status through the completion of a specified Retention Period.

1.6 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

1.7 “Committee” means an independent committee of two or more individuals
appointed by the Board to administer this Plan, including the selection of
Participants, the administration of the Deferral Election process and the
designation of the available investment funds, and to take such other actions as
may be specified herein.

1.8 “Company” means KLA-Tencor Corporation, a Delaware corporation, and any
successor or assignee corporation, whether by way of merger, acquisition or
other reorganization.

1.9 “Company Contribution” means a contribution made on behalf of a Participant
by the Company pursuant to Section 3.7 hereof.

1.10 “Credited Investment Return (Loss)” means the notional investment return
credited to the Participant’s Accounts or Deferral Election Subaccounts pursuant
to Article IV.

 

2



--------------------------------------------------------------------------------

1.11 “Deferral Amount” means the Salary and/or Commission Deferral Amount and
the Bonus Deferral Amount which the Participant elects to contribute for
Supplemental Executive Benefits pursuant to the Plan. For Participants who are
non-employee Board members, the Deferral Amount means the retainer and meeting
fees earned for service as a Board member or a member of one or more Board
committees.

1.12 “Deferral Election” means the irrevocable election filed by the Participant
under Article III pursuant to which a portion of his or her Salary, Commissions
and Bonus for each Plan Year is to be deferred under the Plan.

1.13 “Early Termination” means, with respect to any pre-2005 Account, the
Participant’s termination of Employee status other than pursuant to a Normal
Termination.

1.14 “Effective Date” means, for this Amendment and Restatement, January 1,
2009.

1.15 “Eligible Employee” means any Employee who is either a highly compensated
employee of his or her Participating Employer or part of its management
personnel, as determined pursuant to guidelines established from time to time by
the Committee. In no event shall any of the following individuals be deemed to
be Eligible Employees:

(i) an Employee who is not on the United States payroll of a Participating
Employer,

(ii) any individual classified as an independent contractor or consultant or as
a temporary employee, or

(iii) any individual who has ceased Employee status or otherwise incurred a
Separation from Service.

1.16 “Employee” means any person in the employ of one or more members of the
Employer Group, subject to the control and direction of the employer entity as
to both the work to be performed and the manner and method of performance. An
individual shall be deemed to continue in Employee status for so long as he or
she continues in the employee of at least one member of the Employer Group.

1.17 “Employer Group” means (i) the Company and (ii) each of the other members
of the controlled group that includes the Company, as determined in accordance
with Sections 414(b) and (c) of the Code, except that in applying Sections
1563(1), (2) and (3) of the Code for purposes of determining the controlled
group of corporations under Section 414(b), the phrase “at least 50 percent”
shall be used instead of “at least 80 percent” each place the latter phrase
appears in such sections and in applying Section 1.414(c)-2 of the Treasury
Regulations for purposes of determining trades or businesses that are under
common control for purposes of Section 414(c), the phrase “at least 50 percent”
shall be used instead of “at least 80 percent” each place the latter phrase
appears in Section 1.4.14(c)-2 of the Treasury Regulations.

 

3



--------------------------------------------------------------------------------

1.18 “Extended Deferral Election” shall mean a Participant’s election, made in
accordance with the terms and conditions of Section 8.1 of the Plan, to defer
the distribution of any of his or her Post-2004 Accounts or Deferral Election
Subaccounts for an additional period of at least five (5) years measured from
the date or event on which that particular Account or Subaccount would otherwise
first become due and payable under the Plan in the absence of such election.

1.19 “Hardship” means a severe financial hardship to the Participant resulting
from:

(a) a sudden or unexpected illness or accident of the Participant, his or her
spouse or any dependent (as determined in accordance with Section 152 of the
Code), or

(b) a casualty loss involving the Participant’s property or other similar
extraordinary and unforeseeable event beyond the control of the Participant.

A severe financial hardship shall not constitute a Hardship under the Plan to
the extent that it is, or may be, relieved by:

(i) reimbursement or compensation, by insurance or otherwise;

(ii) cancellation of the Participant’s Deferral Election under the Plan; or

(iii) liquidation of the Participant’s assets to the extent that the liquidation
of such assets would not itself cause severe financial hardship.

A Hardship under the Plan shall in no event include:

(i) sending a child to college; or

(ii) purchasing a home

1.20 “KLA” means KLA Instruments Corporation or any of its subsidiaries.

1.21 “Normal Termination” means, with respect to any pre-2005 Account, the
Participant’s termination of Employee status on or after (i) the attainment of
age fifty five (55) and the completion of at least five (5) Years of Service or
(ii) the completion of at least fifteen (15) Years of Service and means, with
respect to any other Account or Subaccount, the Participant’s Separation from
Service on or after the attainment of age fifty five (55) and the completion of
at least five (5) Years of Service.

1.22 “Old KLA Plan” shall mean the KLA Instruments Corporation Supplemental
Executive Benefit Plan, as in effect on September 30, 1997.

1.23 “Outside Director” means any member of the Board of Directors who is not an
Employee.

 

4



--------------------------------------------------------------------------------

1.24 “Participant” means (i) an Eligible Employee selected for participation in
the Plan in accordance with the provisions of Section 2.1 or (ii) any Outside
Director electing to participate in the Plan.

1.25 “Participating Employer” means, with respect to each Participant, the
Affiliated Company employing that individual which has adopted the Plan as a
deferred compensation program for one or more of its Employees. The
Participating Employers for the 2007 Plan Year are set forth in attached
Schedule I. Any additional Affiliated Companies which may from time to time
become Participating Employers shall be listed in revised Schedule I.

1.26 “Performance Period” means, with respect to any annual, semi-annual or
quarterly Bonus that is tied to the attainment of performance objectives, the
period over which those performance objectives are to be measured for purposes
of determining the amount of such Bonus (if any) to be earned by the Participant
for service during that period. Accordingly, the Performance Period may be
coincident with the Company’s fiscal year or with one or more semi-annual or
quarterly periods within such fiscal year.

1.27 “Plan” means this KLA-Tencor Executive Deferred Savings Plan, as it may be
amended from time to time.

1.28 “Plan Year” means, effective January 1, 2005, the 12-month period
coincidental with each calendar year.

1.29 “Prior Plans” means the KLA Instruments Corporation Supplemental Executive
Benefit Plan and the Tencor Instruments Amended and Restated Deferral Plan.

1.30 “Prior Plan Company Contribution” means the amount, if any, which the
Company contributed on behalf of Participants for Supplemental Executive
Benefits under the Prior Plans. Any Prior Plan Company Contributions that were
credited to Participant Accounts as of October 1, 1997 and had not already been
forfeited as of such date became 100% vested on that date.

1.31 “Prior Policy” means the life insurance policy on the life of a Participant
maintained pursuant to a Prior Plan.

1.32 “Retention Period” means, with respect to any annual, semi-annual or
quarterly Bonus that is tied to continuation in Employee status, the period of
service in such capacity that must be completed in order to earn that Bonus. The
Retention Period may be coincident with the Plan Year or with one or more
semi-annual or quarterly periods within such Plan Year.

1.33 “Separation from Service” means the Participant’s cessation of Employee
status by reason of his or her death, retirement or termination of employment.
The Participant shall be deemed to have terminated employment for such purpose
at such time as the level of his or her bona fide services to be performed as an
Employee (or non-employee consultant) permanently decreases to a level that is
not more than twenty percent (20%) of the average level of services he or she
rendered as an Employee during the immediately preceding thirty-six (36) months
(or such shorter period for which he or she may have rendered such service). Any
such determination as to Separation from Service, however, shall be made in
accordance with the

 

5



--------------------------------------------------------------------------------

applicable standards of the Treasury Regulations issued under Code Section 409A.
In addition to the foregoing, a Separation from Service will not be deemed to
have occurred while an Employee is on military leave, sick leave or other bona
fide leave of absence if the period of such leave does not exceed six (6) months
or any longer period for which such Employee’s right to reemployment with one or
more members of the Employer Group is provided either by statute or contract;
provided, however, that in the event of an Employee’s leave of absence due to
any medically determinable physical or mental impairment that can be expected to
result in death or to last for a continuous period of not less than six
(6) months and that causes such individual to be unable to perform his or her
duties as an Employee, no Separation from Service shall be deemed to occur
during the first twenty-nine (29) months of such leave. If the period of leave
exceeds six (6) months (or twenty-nine (29) months in the event of disability as
indicated above) and the Employee’s right to reemployment is not provided either
by statute or contract, then such Employee will be deemed to have a Separation
from Service on the first day immediately following the expiration of such six
(6)-month or twenty-nine (29)-month period.

1.34 “Specified Employee” means any individual who is, at any time during the
twelve (12)-month period ending with the identification date specified below, a
“key employee” (within the meaning of that term under Code Section 416(i)), as
determined by the Committee in accordance with the applicable standards of Code
Section 409A and the Treasury Regulations thereunder and applied on a consistent
basis for all non-qualified deferred compensation plans of the Employer Group
subject to Code Section 409A. The Specified Employees shall be identified by the
Committee on December 31 of each Plan Year and shall have that status for the
twelve (12)-month period beginning on the April 1 subsequent to such
determination by the Committee.

1.35 “Supplemental Executive Benefits” means the benefits payable to the
Participant and/or his or her Beneficiary under this Plan.

1.36 “Tencor” means Tencor Instruments or any of its subsidiaries.

1.37 “Trust” means the legal entity created by the Trust Agreement.

1.38 “Trust Agreement” means that trust agreement entered into between the
Company and Wells Fargo Bank.

1.39 “Trustee” means the original Trustee(s) named in the Trust Agreement and
any duly appointed successor or successors thereto.

1.40 “Year of Service” means each twelve (12) consecutive month period of
Employee service measured from the date on which the Participant initially
became a Company, KLA or Tencor employee, and successive anniversaries thereof,
during which the Participant continues in Employee status, including leaves of
absence approved by the Company or other member of the Employer Group. Should
the Participant cease Employee status and then return to such status, the
following break in service provisions shall be in effect:

(i) The period of Employee service following such break shall be measured from
the date of the Participant’s return and shall be aggregated with the period of
Employee service he or she rendered prior to the break to determine his or her
total Years of Service.

 

6



--------------------------------------------------------------------------------

(ii) The Participant shall not receive any Year of Service credit for the period
of the break in service if the break is of a duration of twelve (12) months or
more.

ARTICLE II

ELIGIBILITY

2.1 Eligible Persons. The Committee shall have absolute discretion in selecting
the Eligible Employees who are to participate in the Plan for each Plan Year. An
Eligible Employee selected for participation for any Plan Year must, in order to
participate in the Plan for that year, file his or her Deferral Election on or
before the last day of the immediately preceding Plan Year. However, an Eligible
Employee who is first selected for participation in the Plan after the start of
a Plan Year and who has not otherwise been eligible for participation in any
other non-qualified elective account balance plan subject to Code Section 409A
and maintained by one or more Affiliated Companies will have until the thirtieth
(30th) day following the date he or she is so selected in which to file his or
her Deferral Election for that Plan Year. Individuals who are selected for
participation in the Plan shall be promptly notified by the Company of their
eligibility to participate in the Plan. Outside Directors shall automatically be
eligible to participate in the Plan and must make their Deferral Elections in
accordance with the same requirements set forth above for Employee Participants.
Notwithstanding the foregoing, Participants receiving benefits pursuant to the
Corporate Officers Severance Plan or the Management Severance Plan are not
eligible to participate in the Plan and are deemed to have ceased Employee
status for Plan purposes.

2.2 Continuation of Participation. Every Eligible Employee who becomes a
Participant may continue to file Deferral Elections under the Plan for one or
more subsequent Plan Years until the earliest of (i) his or her exclusion from
the Plan upon written notice from the Committee, (ii) his or her cessation of
Eligible Employee status or (iii) the termination of the Plan. The Committee
shall have complete discretion to exclude one or more Eligible Employees from
Participant status for one or more Plan Years as the Committee deems
appropriate. However, no such exclusion authorized by the Committee shall become
effective until the first day of the first Plan Year coincident with or next
following the date of the Committee’s determination to exclude the individual
from such participation. If any Eligible Employee is excluded from Participant
status for one or more Plan Years, then such individual shall not be entitled to
defer any part of his or her Salary, Bonus or Commissions for those Plan Years.

2.3 Resumption of Participation Following Separation from Service. If a
Participant ceases to be an Eligible Employee or an Outside Director due to a
Separation from Service and thereafter returns to service with the Company or
any other Participation Company, such individual will again become a Participant
as of the first day the first Plan Year coincident with or next following the
date on which he or she resumes Eligible Employee or Outside Director status,
provided such individual files a timely a Deferral Election under Article III
with respect to that Plan Year. However, a Participant who returns to Eligible
Employee or Outside Director status after a Separation from Service of more than
twenty-four (24) months during which he or she was not eligible to defer any
compensation under this Plan or any other non-qualified elective account balance
plan subject to Code Section 409A and maintained by one or more Affiliated
Companies shall, upon resumption of such service, be permitted to make a
Deferral Election under Article III in accordance with the requirements
applicable to a

 

7



--------------------------------------------------------------------------------

newly-selected Participant. Notwithstanding the foregoing provisions of this
Section 2.3, no returning Eligible Employee shall be eligible to participate in
the Plan if the Committee determines to exclude such individual from
participation on or before his or her resumption of service.

2.4 Cessation or Resumption of Participation Following a Change in Status. If
any Participant continues in the service of the Employer Group but ceases to be
an Eligible Employee or Outside Director, the individual will continue to be a
Participant until the entire amount of his or her Accounts distributed. However,
the individual will not be entitled to make any Deferral Elections with respect
to compensation earned for the period that he or she is not an Eligible Employee
or Outside Director. In the event that the individual subsequently resumes
Eligible Employee or Outside Director status, he or she will again become a
Participant as of the first day the first Plan Year coincident with or next
following the date of his or her resumption of Eligible Employee or Outside
Director status, provided such individual files a timely a Deferral Election
under Article III with respect to that Plan Year. However, an Eligible Employee
shall not be eligible to participate in the Plan upon his or her resumption of
Eligible Employee status if the Committee determines to exclude such individual
from participation on or before such resumption of Eligible Employee status.

ARTICLE III

SALARY, COMMISSION AND BONUS REDUCTION

CONTRIBUTIONS; COMPANY CONTRIBUTIONS

3.1 Salary and Commission Deferrals.

(a) Each Employee Participant shall have the right to file a Deferral Election
to defer a portion of the salary and/or commissions earned by such Participant
for service as an Employee during the Plan Year for which the Deferral Election
is made. Each Deferral Election must be made by a written or electronic notice
filed with the Committee or its designate in which the Participant shall
indicate the percentage (up to one hundred percent) of the salary and/or
commissions to be deferred. The notice must be filed on or before the last day
of the calendar year immediately preceding the start of the Plan Year for which
the salary and/or commissions subject to that election are to be earned.
However, an Eligible Employee who is first selected for participation in the
Plan after the start of a Plan Year and who has not otherwise been eligible for
participation in any other non-qualified elective account balance plan subject
to Code Section 409A and maintained by one or more Affiliated Companies must
file his or her initial Deferral Election no later than thirty (30) days after
the date he or she is so selected. Such Deferral Election shall only be
effective for salary and/or commissions attributable to Employee service for the
period commencing with the first day of the first calendar month next following
the filing of such Deferral Election and ending with the close of such Plan
Year.

(b) For purposes of determining the compensation which may be deferred pursuant
to a Deferral Election under Section 3.1(a), the following provisions shall be
in effect:

(i) Salary shall mean the Participant’s base salary, and commissions shall mean
the Participant’s sales commissions.

 

8



--------------------------------------------------------------------------------

(ii) For any Deferral Election made with respect to commissions, the commissions
will be deemed to be earned as a result of the Participant’s service in the Plan
Year in which the customer payments relating to the sales generating those
particular commissions are made to the Participating Employer. Accordingly, such
commissions shall only be deferred under the Plan to the extent the Participant
has a Deferral Election covering commissions for that Plan Year.

(iii) For purposes of any Deferral Election made by an Outside Director, salary
shall mean the compensation payable to the Outside Director for service as a
member of the Board and any Board committee and/or for attendance at meetings of
the Board or any Board committee on which such Outside Director serves.

(c) The salary and commissions deferred for each Plan Year shall be designated
the “Salary and Commission Deferral Amount” for that Plan Year. The Salary and
Commission Deferral Amount shall not be paid to the Participant, but shall be
withheld from the Participant’s salary and/or commissions, and an amount equal
to the Salary and Commission Deferral Amount shall be credited to the
Participant’s Deferral Election Subaccount for the Plan Year within ten business
days following the date on which such deferred amount would otherwise have been
paid to the Participant in the absence of the Deferral Election. The same
procedure shall be utilized for crediting any fees which an Outside Director
elects to defer under the Plan, except that the deferred fees shall be credited
to his or her Deferral Election Subaccount within thirty business days following
the date on which those deferred fees would otherwise have been paid to the
Outside Director in the absence of the Deferral Election.

(d) The Deferral Election for a particular Plan Year shall become irrevocable as
of the first day of that Plan Year (or any later day the Deferral Election for
such Plan Year may be filed under Section 3.1(a) by a newly-eligible
Participant), and no subsequent changes may be made to that Deferral Election
once it becomes irrevocable.

3.2 Bonus Deferrals.

(a) The Committee shall determine the Bonuses eligible for deferral under the
Plan. Each Employee Participant shall have the right to file a separate Deferral
Election to defer a portion of each eligible Bonus earned by such Participant
for any Performance Period or Retention Period commencing in the Plan Year for
which the Deferral Election is made. Each Deferral Election must be made by a
written or electronic notice filed with the Committee or its designate in which
the Participant shall indicate the percentage (up to one hundred percent) of the
Bonus to be deferred. The notice must be filed on or before the last day of the
Plan Year immediately preceding the Plan Year in which the Performance Period or
Retention Period for the Bonus subject to that election is to commence. However,
the following special rules shall be in effect for any Deferral Elections with
respect to such Bonuses:

(i) The Committee may allow a Deferral Election with respect to a Bonus which is
based on a Performance Period of twelve (12) month or more and which qualifies
as performance-based compensation in accordance with the standards and
requirements set forth in Section 1.409A-1(e) of the Treasury Regulations to be
made by a Participant after the start of the Performance Period to which that
Bonus pertains but not later than by a designated date that is at least six
(6) months prior to the end of that Performance Period; provided, however, that
such Participant otherwise satisfies the applicable service requirements of
Section 1.409A-2(a)(8) of the Treasury Regulations,. Accordingly, for a
Performance Period coincidental with the Company’s July 1 to June 30 fiscal
year, the Committee may, in accordance with the foregoing, allow a Deferral
Election with respect to any performance-based Bonus earned over that period to
be made not later than December 31 of the calendar year immediately preceding
the calendar year in which that Performance Period will end.

 

9



--------------------------------------------------------------------------------

(ii) An Eligible Employee who is first selected for participation in the Plan
after the start of a Plan Year and who has not otherwise been eligible for
participation in any other non-qualified elective account balance plan subject
to Code Section 409A and maintained by one or more Affiliated Companies must,
with respect to any Bonus to be covered by his or her initial Deferral Election,
file that election no later than thirty (30) days after the date he or she is so
selected. Such Deferral Election shall only be effective for the portion of such
Bonus determined by multiplying the dollar amount of such Bonus by a fraction,
the numerator of which is the number of days remaining in the Performance or
Retention Period applicable to that Bonus following the close of the calendar
month in which the Participant’s Deferral Election as to such Bonus is filed and
the denominator of which is the total number of days in that Performance or
Retention Period; provided, however, that in the event any such Bonus qualifies
as performance-based compensation, then the provisions of subparagraph (i) shall
also be applicable in determining the amount of such Bonus that may be deferred.

(b) The amount of the Bonus or Bonuses deferred for each Plan Year shall be
designated the “Bonus Deferral Amount” for that Plan Year. The Bonus Deferral
Amount shall not be paid to the Participant, but shall be withheld from the
Participant’s Bonus or Bonuses subject to the Deferral Election, and an amount
equal to the Bonus Deferral Amount shall be credited to the Participant’s
Deferral Election Subaccount within ten business day following the date on which
such deferred amount would otherwise have been paid to the Participant in the
absence of the Deferral Election.

(c) The Deferral Election shall become irrevocable as of the first day of the
Plan Year to which that election relates (or any later day the Deferral Election
for such Bonus may be filed pursuant to the special provisions of
Section 3.2(a)), and no subsequent changes may be made to that Deferral Election
once it becomes irrevocable.

3.3 Requirements for Deferral Elections. The following requirements shall be in
effect for each Deferral Election filed by a Participant for a Plan Year
beginning after December 31, 2007 or a Fiscal Year beginning after June 30,
2007:

(a) The percentage of compensation which a Participant may elect to defer each
Plan Year or Fiscal Year pursuant to his or her Deferral Election must comply
with the following guidelines:

(i) To the extent the Participant’s salary or commissions are the subject of the
Deferral Election, the amount to be deferred pursuant to such election may be
any multiple of one percent (1%) of the portion of such salary and commissions
eligible for deferral for such Plan Year, but not less than five percent (5%) of
such compensation.

 

10



--------------------------------------------------------------------------------

(ii) To the extent the Participant’s Bonus is the subject of the Deferral
Election, the amount to be deferred pursuant to such election must be a multiple
of five percent (5%), up to one hundred percent (100%) of the portion of such
bonus eligible for deferral for such Plan Year or Fiscal Year.

(b) The Participant must also specify in the Deferral Election the date or event
for the commencement of the distribution of the Deferral Election Subaccount
attributable to that election. The following commencement dates or events shall
be permissible:

 

  •  

a date within the first sixty (60) days of any calendar year which is at least
two (2) calendar years after the calendar year to which such Deferral Election
relates,

 

  •  

the Participant’s Separation from Service, or

 

  •  

the earlier of (i) a date within the first sixty (60) of any calendar year which
is at least two (2) calendar years after the calendar year to which the Deferral
Election relates or (ii) the Participant’s Separation from Service.

(c) The Participant shall also specify in the Deferral Election the manner in
which the Deferral Election Subaccount attributable to that election shall be
distributed. The following methods of distribution shall be permissible for a
distribution tied to a specified date:

 

  •  

lump sum payment, or

 

  •  

substantially equal quarterly installments (subject to periodic adjustment for
Credited Investment Returns (Losses)) over a five (5)-year term.

The following methods of distribution shall be permissible for a distribution
tied to a Separation from Service:

 

  •  

lump sum payment,

 

  •  

substantially equal quarterly installments (subject to periodic adjustment for
Credited Investment Returns (Losses)) over a five (5)-year term, or

 

  •  

substantially equal quarterly installments (subject to periodic adjustment for
Credited Investment Returns (Losses)) over a ten (10)-year term, provided,
however, that any election of such a ten (10)-year payment stream shall only be
effective if the Participant’s Separation from Service is due to a Normal
Termination; otherwise, such election shall automatically revert to a five
(5)-year term.

 

11



--------------------------------------------------------------------------------

For purposes of Section 8.1, an installment distribution shall be treated as a
single aggregate payment, and not as a series of individual installment
payments.

3.4 Limitations on Deferrals. In applying the Participant’s Deferral Election to
the salary, commissions or bonuses subject to that election, the percentage of
such compensation to be deferred shall be determined based upon the
Participant’s gross compensation. Any payroll deductions to be made from the
Participant’s compensation for purposes of the Company’s Employee Stock Purchase
Plan (“ESPP”) shall be calculated on the basis of the Executive’s gross
compensation prior to reduction for his or her Deferral Elections under the
Plan. However, prior to the start of the Plan Year for which the Deferral
Election is to be in effect, the amount of Participant’s compensation available
for deferral hereunder shall be calculated by reducing Participant’s gross
compensation by (a) the amount necessary to satisfy all federal, state and local
income, employment and other payroll taxes (including FICA taxes) required to be
withheld with respect to such items of compensation, (b) amounts deducted with
respect to the Participant’s elections regarding employee health and welfare
benefits and (c) the amount of payroll deductions elected by the Participant in
connection with the Company’s ESPP (such reduced amount, the “Available Deferral
Amount”). If those reductions would result in gross compensation less than the
dollar amount of compensation requested to be deferred pursuant to Participant’s
Deferral Election for that Plan Year, then the actual dollar amount of
compensation to be deferred pursuant to such Participant’s Deferral Election
shall be reduced, effective with the start of that Plan Year, to be equal to the
Available Deferral Amount. In no event, however, may the Participant change the
rate of payroll deduction in effect for him or her under the ESPP for a
particular Plan Year at any time after the start of that Plan Year, if such
change would otherwise affect the amount of compensation to be deferred under
this Plan pursuant to his or her Deferral Election in effect for that Plan Year.
Any changes to the Participant’s elections regarding health and welfare benefits
to be made after the start of the Plan Year for which his or her Deferral
Election is in effect shall be effected in accordance with the requirements of
Sections 1.409A-2(a)(10) and 1.409A-3(j)(6) of the Treasury Regulations. Any
salary deferral elections made by the Participant under the Company’s 401(k)
Plan shall be calculated on the basis of the Executive’s compensation after
reduction for his or her Deferral Elections under the Plan.

3.5 Deferral Election Subaccounts. A separate Deferral Election Subaccount shall
be established for each Plan Year for which the Participant defers a portion of
his or her eligible compensation under the Plan. The Participant shall at all
times be fully vested in the balance credited to each of his or her Deferral
Election Subaccounts.

3.6 Subsequent Distribution. Each of the Participant’s Deferral Election
Subaccounts shall be distributed in accordance with the provisions of Articles
VII and VIII of the Plan.

3.7 Company Contributions. The Company may, in its sole discretion, make a
Company Contribution to an Account or Subaccount on behalf of a Participant,
subject to such vesting and distribution conditions and limitations as the
Company, in its sole discretion, shall impose at the time such contribution is
made.

 

12



--------------------------------------------------------------------------------

ARTICLE IV

CREDITED INVESTMENT RETURN (LOSS) ON DEFERRAL ACCOUNTS

4.1 Accounts. One or more Accounts and Subaccounts shall be established and
maintained for each Participant in accordance with the provisions of
Section 1.1. Each Account or Subaccount shall be charged with any distributions
made therefrom pursuant to the Plan, any charges imposed thereon pursuant to the
terms of the Plan and, with respect to the Pre-2005 Account, the cash surrender
value of any Prior Policy distributed pursuant to Appendix I hereof. In
addition, any Pre-2005 Account established for a Participant was credited, as of
October 1, 1997, with the ending balance (if any) accrued by that Participant
under the Prior Plans.

4.2 Credited Investment Return (Loss).

(a) Each of the Participant’s Accounts and Subaccounts shall be credited monthly
with the Credited Investment Return (Loss) attributable to the balance credited
to that Account or Subaccount. The Credited Investment Return (Loss) is the
amount which the balance credited to the Account or Subaccount would have earned
if that balance had in fact been invested in the Deemed Investment Options in
accordance with the Participant’s Investment Elections.

(b) The Committee shall, from time to time, designate the Deemed Investment
Options. The Committee shall specify the particular funds which shall constitute
the Deemed Investment Options and may, in its sole discretion, change or add to
the Deemed Investment Options; provided, however, that the Committee shall
notify the Participants of any such change prior to the effective date thereof.

4.3 Deemed Investment Options. Each Participant may select among the Deemed
Investment Options and specify the manner in which his or her Accounts and
Subaccounts shall be deemed to be invested (the “Investment Election”) for
purposes of determining the Credited Investment Return on those Accounts and
Subaccounts. The Committee shall establish and communicate the rules, procedures
and deadlines for making and changing such Investment Elections. Each
Participant may continue to make such Investment Election for so long as he or
she has an outstanding balance credited to an Account or Subaccount, whether or
not such Participant is in Employee status or active Participant status at the
time.

ARTICLE V

DISTRIBUTION OF PRE-2005 DEFERRED ACCOUNT

The provisions of this Article V shall apply solely to the Participant’s
Pre-2005 Deferred Account for so long as that account remains exempt from the
requirements of Code Section 409A by reason of the applicable effective date of
those requirements.

5.1 Distribution of Benefits upon Normal Termination. The following provisions
shall govern the distribution to be made with respect to a Participant who
ceases Employee status through a Normal Termination:

(a) Unless the Participant otherwise elects pursuant to Section 5.1(b), the
amount credited to his or her Pre-2005 Deferred Account (reduced by the cash
surrender value of any Prior Policy distributed pursuant to Appendix I hereof)
shall be paid in sixty (60) substantially equal quarterly installments (subject
to ongoing Credited Investment Returns (Losses)), with the first installment to
be paid as soon as practicable following the first day of first calendar quarter
following such Normal Termination.

 

13



--------------------------------------------------------------------------------

(b) If the Participant has filed an appropriate distribution election with the
Committee at least one (1) year prior to his or her Normal Termination, then the
amount of his or her Pre-2005 Deferred Account shall be distributed in one of
the following methods as the Participant may specify in that election:

(i) a single lump sum payment;

(ii) twenty (20) substantially equal (subject to ongoing Credited Investment
Returns (Losses)) quarterly installments, or

(iii) forty (40) substantially equal (subject to ongoing Credited Investment
Returns (Losses)) quarterly installments.

The applicable distribution shall commence as soon as practicable following the
first day of the first calendar quarter following such Normal Termination.

5.2 Distribution of Benefits upon Early Termination. The following provisions
shall govern the distribution to be made with respect to a Participant who
ceases Employee status through an Early Termination:

(a) Unless the Participant otherwise elects a different form of distribution in
accordance the requirements and limitations of Section 5.2(b) or 5.2(c), the
amount credited to his or her Pre-2005 Deferred Account (reduced by the cash
surrender value of any Prior Policy distributed pursuant to Appendix I) shall be
distributed to the Participant in a single lump sum payment within a reasonable
amount of time after such Early Termination event.

(b) If the Participant with an Early Termination has more than five (5) Years of
Service, then he or she may file a distribution election at least one (1) year
prior to the date of such Early Termination to have the amount credited to his
or her Pre-2005 Deferred Account (as adjusted pursuant to Section 5.2(a)), to
the extent vested, distributed in twenty (20) substantially equal quarterly
installments (subject to ongoing Credited Investment Returns (Losses)). The
elected distribution shall commence as soon as reasonably practicable following
the Early Termination Event. Such election, however, shall not be effective if
the date of the Participant’s Early Termination occurs within one (1) year after
the filing date of that election.

(c) If the Participant with an Early Termination has at least ten (10) Years of
Service, then he or she may file a distribution election at least one (1) year
prior to the date of such Early Termination to have the amount credited to his
or her Pre-2005 Deferred Account (as adjusted pursuant to Section 5.2(a)), to
the extent vested, distributed in either twenty (20) or forty (40) substantially
equal quarterly installments (subject to ongoing Credited Investment Returns
(Losses)). The elected distribution shall commence as soon as reasonably
practicable following the Early Termination Event. Such election, however, shall
not be effective if the date of the Participant’s Early Termination occurs
within one (1) year after the filing date of that election.

 

14



--------------------------------------------------------------------------------

5.3 Election of Form of Benefit Payment. The Participant may file a distribution
election permitted under Section 5.1 or 5.2, above with the Committee or its
designate at any time which is more than one (1) year prior to the applicable
Normal Termination or Early Termination date and may revoke or change such
election at any time or times which is more than one (1) year prior to the then
applicable Normal Termination or Early Termination date. Any distribution
election which is filed within one (1) year of the applicable Normal Termination
or Early Termination date shall be void and without effect, and the most
recently effective distribution election shall control instead.

5.4 Payment to Beneficiary. In the event the Participant dies after installment
payments have begun but before all of the installments are paid, the
undistributed installments shall be paid to his or her Beneficiary as they
become due.

5.5 Early Withdrawals.

(a) Notwithstanding any other provision of this Plan, the Participant may, upon
thirty (30) days prior written notice, withdraw up to ninety-two percent
(92%) of the balance credited to his or her Pre-2005 Deferred Account determined
at the time of such withdrawal. Upon such withdrawal, eight percent (8%) of the
amount requested from the Participant’s Pre-2005 Deferred Account shall be
forfeited, and the Participant shall have no further right thereto. The
Participant shall be prohibited from making any compensation deferrals pursuant
to this Plan for the Plan Year immediately following the Plan Year in which such
withdrawal occurs and for a subsequent period of months equal to the number of
months (rounded to the next whole month) that elapse between the date on which
such withdrawal is effected and the last day of the Plan Year in which that
withdrawal occurs. The Participant may only make a maximum of two (2) early
withdrawals pursuant to this Section 5.5(a).

(b) Notwithstanding any other provision of this Plan, the Participant may
request to withdraw any or all of the balance credited to his or her Pre-2005
Deferred Account in the event of a Hardship. The Committee shall, in its sole
discretion, determine whether or not to approve such a withdrawal request. The
Participant shall be required to demonstrate to the Committee’s satisfaction
that the financial burden imposed by the Hardship cannot reasonably be satisfied
out of his or her other financial resources. Withdrawals pursuant to a Hardship
request shall only be permitted, if at all, to the extent reasonably required to
satisfy the Participant’s need.

(c) Notwithstanding any other provision of this Plan, Executive may schedule an
in-service distribution of any portion of the balance credited to his or her
Pre-2005 Deferred Account by submitting a distribution election form (or by
scheduling an in-service distribution in his or her initial enrollment election)
to the Committee at least two (2) years prior to the desired distribution date.
Such distribution shall be paid in a lump-sum; provided, however, that if
(i) the Participant elects such form of distribution on the distribution
election or initial enrollment form and (ii) the distribution commences after
five (5) or more years of service with the Company, the distribution shall be
made in twenty (20) equal quarterly installments, payable on the first day of
each calendar quarter. Any Credited Investment Return (Loss) with respect to the
portion of the Participant’s Pre-2005 Deferred Account scheduled for an
in-service installment distribution that is to be credited on and after the date
of the initial in-service distribution shall be

 

15



--------------------------------------------------------------------------------

credited to the remaining portion of the Participant’s Pre-2005 Deferred
Account. The Participant may postpone a scheduled in-service distribution date
by submitting a new distribution election form to the Committee at least one
(1) year prior to the otherwise scheduled in-service distribution date. Any
in-service distribution election form which is filed within one (1) year of the
scheduled in-service distribution date shall be void and without effect. Once an
in-service installment distribution commences, such distribution shall continue
over the applicable installment period, whether or not the Participant continues
in Employee status. However, if the Participant has an Early Termination or a
Normal Termination prior to the first scheduled in-service distribution, then
his or her in-service distribution election shall become void and without
effect, and the distribution provisions relating to such Participant’s Early or
Normal Termination, as applicable, shall control the distribution of the
Participant’s Pre-2005 Deferred Account.

5.6 Automatic Lump-Sum Distribution for Accounts below $25.000. Notwithstanding
any other provisions of this Plan or the provisions of a Participant’s
distribution election with respect to his or her Pre-2005 Deferred Account, in
the event such Participant has less than twenty-five thousand dollars ($25,000)
credited to his or her Pre-2005 Deferred Account as of the date of his or her
cessation of Employee status, then 100% of that Account shall be distributed to
him or her in a single lump-sum payment within a reasonable amount of time
following the date of such cessation of Employee status.

5.7 Valuation. The amount to be distributed from the Participant’s Pre-2005
Deferred Account shall be determined on the basis of the balance credited to
that Account as of the most recent practicable valuation date (as determined by
the Committee or its designate) preceding the date of the actual distribution.
For a Participant who has elected an installment distribution from his or her
Pre-2005 Account (or any portion thereof), such distribution shall be effected
through a series of substantially equal payments (as adjusted for Credited
Investment Returns (Losses)), and the amount of each such installment shall
accordingly be determined by dividing the balance credited to that Account (or
applicable portion) as of the most recent practicable valuation date (as
determined by the Committee) preceding the date of the actual distribution of
that installment by the number of installments (including the current
installment) remaining in the applicable distribution period.

5.8 Tax Withholding. Each payment made from the Participant’s Pre-2005 Deferred
Account shall be subject to the Participating Employer’s collection of all
applicable federal, state and local income and employment/payroll taxes, and
each payment shall be net of such applicable withholding taxes.

5.9 Outside Directors. As applied to an Outside Director, for all purposes under
the Plan, the terms “service,” “employed” and “employment” shall mean the time
during which the Outside Director serves on the Board of Directors, and the
terms “retirement” and “termination” shall mean the time at which the Outside
Director ceases to serve on the Board of Directors.

 

16



--------------------------------------------------------------------------------

ARTICLE VI

DISTRIBUTION OF 2005-2007 DEFERRED ACCOUNT

The provisions of this Article VI shall apply solely to the Participant’s
2005-2007 Deferred Account.

6.1 Special Distribution Election. Each Participant may, prior to December 31,
2007, make a new payment election under this Article VI with respect to the
commencement date and form of payment to be in effect for his or her 2005-2007
Deferred Account (the “Special Distribution Election”). Any such Special
Distribution Election made by the Participant shall constitute a new payment
election under Q&A 19(c) of Notice 2005-1, as modified by the Preamble to the
proposed Treasury Regulations under Code Section 409A and Notice 2006-79.
However, any Special Distribution Election submitted during the 2007 calendar
year can only apply to amounts not otherwise payable in that calendar year, and
the election may not cause any amount to be paid in the 2007 calendar year that
would not otherwise be payable in that year.

6.2 Commencement Date. In the Special Distribution Election, the Participant
must specify the date or event for the commencement of the distribution of his
or her 2005-2007 Deferred Account. The following commencement dates or events
shall be permissible:

 

  •  

a date within the first sixty (60) days of any calendar year after the 2008
calendar year,

 

  •  

the Participant’s Separation from Service, or

 

  •  

the earlier of (i) a date within the first sixty (60) days of any post-2008
calendar year or (ii) the Participant’s Separation from Service.

6.3 Method of Distribution. The Participant must specify in the Special
Distribution Election the method by which his or her 2005-2007 Deferred Account
shall be distributed. The following methods of distribution shall be permissible
for a distribution tied to a specified date:

 

  •  

lump sum payment, or

 

  •  

substantially equal quarterly installments (subject to periodic adjustment for
Credited Investment Returns (Losses)) over a five (5)-year term.

The following methods of distribution shall be permissible for a distribution
tied to a Separation from Service:

 

  •  

lump sum payment,

 

  •  

substantially equal quarterly installments (subject to periodic adjustment for
Credited Investment Returns (Losses)) over a five (5)-year term, or

 

  •  

substantially equal quarterly installments (subject to periodic adjustment for
Credited Investment Returns (Losses)) over a ten (10)-year term, or

 

17



--------------------------------------------------------------------------------

  •  

substantially equal quarterly installments (subject to periodic adjustment for
Credited Investment Returns (Losses)) over a fifteen (15)-year term; provided,
however, that any election of such a fifteen (15)-year payment stream shall only
be effective if the Participant’s Separation from Service due to a Normal
Termination; otherwise, such election shall automatically revert to a ten
(10)-year term.

For purposes of Section 8.1, an installment distribution shall be treated as a
single aggregate payment, and not as a series of individual installment
payments.

6.4 Continuing Elections. Should the Participant not file a Special Distribution
Election on a timely basis in accordance with Section 6.1, then each of the
separate distribution elections he or she initially made with respect to the
compensation deferred under the Plan for each of the 2005, 2006 and 2007 Plan
Years shall continue in full force and effect and may not be subsequently
changed except in accordance with the requirements of Section 7.3 or 8.1.

6.5 Tax Withholding. Each payment made from the Participant’s 2005-2007 Deferred
Account shall be subject to the Participating Employer’s collection of all
applicable federal, state and local income and employment/payroll taxes, and
each payment shall be net of such applicable withholding taxes.

ARTICLE VII

DISTRIBUTION OF POST 2007 DEFERRAL ELECTION SUBACCOUNTS

The provisions of this Article VII shall apply to each of the Participant’s
Deferral Election Subaccounts attributable to a Plan Year beginning after
December 31, 2007 or a Fiscal Year beginning after June 30, 2007.

7.1 Normal Distribution. The Participant’s Deferral Election Subaccount for a
particular Plan Year or Fiscal Year shall become due and payable in accordance
with the commencement date and method of distribution designated by the
Participant in his or her Deferral Election for that Plan Year or Fiscal Year.
Such distribution shall begin on the designated commencement date or event as
soon as administratively practicable thereafter, but in no event later than the
later of (i) the close of the calendar year in which the designated commencement
date or event occurs or (ii) the fifteenth (15th) day of the third
(3rd) calendar month following the occurrence of such commencement date or
event.

7.2 Tax Withholding. Each payment made from a Deferral Election Subaccount shall
be subject to the Participating Employer’s collection of all applicable federal,
state and local income and employment/payroll taxes, and each payment shall be
net of such applicable withholding taxes.

7.3 Special Distribution Election. Notwithstanding the provisions of Sections
3.3, 6.1 and 7.1 of the Plan, each Participant may, prior to December 31, 2008,
make a new payment election under this Article VII with respect to the
commencement date and form of payment to be in effect for his or her 2005-2007
Deferred Account and/or his or her Deferral Election Subaccount for the 2008
Plan Year (the “2008 Special Distribution Election”). Any such 2008 Special
Distribution Election made by the Participant shall constitute a new payment
election under Q&A 19(c) of Notice 2005-1, as modified by the Preamble to the
proposed Treasury

 

18



--------------------------------------------------------------------------------

Regulations under Code Section 409A and Notice 2006-79, and shall not be treated
as an Extended Deferral Election for purposes of Section 8.1 of the Plan.
However, the 2008 Special Distribution Election can only apply to amounts not
otherwise payable in that calendar year, and the election may not cause any
amount to be paid in the 2008 calendar year that would not otherwise be payable
in that year. The 2008 Special Deferral Election must be made on or before
December 31, 2008 in order to be effective.

ARTICLE VIII

PROVISIONS APPLICABLE TO 2005-2007 ACCOUNTS AND POST-2007 DEFERRAL

ELECTION SUBACCOUNTS

The provisions of this Article VIII shall apply to the Participant’s 2005-2007
Account and each of his or her Deferral Election Subaccounts attributable to a
Plan Year beginning after December 31, 2007. Each such Account or Subaccount
shall, for purposes of this Article VIII, be designated a Post-2004 Account.

8.1 Extended Deferral Election. A Participant may make an Extended Deferral
Election with respect to any Post 2004 Account maintained for him or her under
the Plan, provided the Participant remains at the time of such election a highly
compensated Employee or member of the management group of a Participating
Employer (as determined pursuant to guidelines established by the Committee).
The Extended Deferral Election must be made by filing an appropriate election
form with the Committee at least twelve (12) months prior to the date the
Post-2004 Account subject to such election is scheduled to become payable
pursuant to the applicable provisions of Article VI or Article VII, and the
Extended Deferral Election for that Account shall in no event become effective
or otherwise have any force or applicability until the expiration of the twelve
(12)-month period measured from the date such election is filed with the
Committee. The Extended Deferral Election must specify a commencement date in a
Plan Year which is at least five (5) Plan Years later than the Plan Year in
which the distribution of that Post-2004 Account would have otherwise been made
or commenced in the absence of the Extended Deferral Election. As part of the
Extended Deferral Election, the Participant may also elect a different method of
distribution, provided the selected method complies with one of the forms of
distribution permissible for that Account in accordance with the provisions of
the Plan. Once the Extended Deferral Election becomes effective in accordance
with the foregoing provisions of this Paragraph 8.1, such election shall remain
in effect, whether or not the Participant continues in Employee status;
provided, however, that in the event of the Participant’s death, the provisions
of Paragraph 8.4 shall apply. Notwithstanding anything to the contrary in the
foregoing provisions of this Section 8.1, neither the Special Distribution
Election under Section 6.1 nor the 2008 Special Distribution Election under
Section 7.3 shall be deemed to be an Extended Deferral Election or otherwise be
subject to the requirements of this Section 8.1

8.2 Distribution Commencement Date. The distribution of any Post-2004 Account
shall be made or commence on the distribution date or event applicable to that
Account or as soon thereafter as administratively practicable, but in no event
later than the later of (i) the end of the calendar year in which that
distribution date or event occurs or (ii) the fifteenth (15th) day of the third
(3rd) calendar month following such distribution date or event.

 

19



--------------------------------------------------------------------------------

8.3 Hardship Withdrawal. If a Participant incurs a Hardship and does not have
any other resources available, whether through reimbursement or compensation (by
insurance or otherwise), liquidation of existing assets (to the extent such
liquidation would not itself result in financial hardship) or cancellation of
his or her existing Deferral Election(s) under the Plan, to satisfy such
financial emergency, then the Participant may apply to the Committee
Administrator for an immediate distribution from one or more of his or her
Post-2004 Accounts in an amount necessary to satisfy such Hardship and the tax
liability attributable to such distribution. The Committee shall have complete
discretion to accept or reject the request and shall in no event authorize a
distribution in an amount in excess of that reasonably required to meet such
Hardship and the tax liability attributable to that distribution.

8.4 Death Before Full Distribution. If the Participant dies before the entire
aggregate balance of his or her Post-2004 Accounts is distributed, then the
unpaid balance shall be paid in a lump sum to his or her designated Beneficiary
under the Plan. Such payment shall be made as soon as administratively practical
following the Participant’s death, but in no event later than the later of
(i) the end of the calendar year in which the Participant’s death occurs or
(ii) the fifteenth (15th) day of the third (3rd) calendar month following the
date of the Participant’s death. Should the Participant die without a valid
Beneficiary designation in effect or after the death of his or her designated
Beneficiary, then any amounts due him or her from his or her Post-2004 Accounts
shall be paid to his or her estate.

8.5 Valuation. The amount to be distributed from any Post-2004 Account shall be
determined on the basis of the balance credited to that Account as of the most
recent practicable valuation date (as determined by the Committee or its
designate) preceding the date of the actual distribution. For a Participant who
has elected an installment distribution for any Post-2004 Account, such
distribution shall be effected through a series of substantially equal payments
(as adjusted for Credited Investment Returns (Losses)), and the amount of each
such installment shall accordingly be determined by dividing the balance
credited to that Account as of the most recent practicable valuation date (as
determined by the Committee) preceding the date of the actual distribution of
that installment by the number of installments (including the current
installment) remaining in the applicable distribution period.

8.6 Small Account Balances.

(a) If the aggregate balance of the Participant’s Post-2004 Accounts is not
greater than the applicable dollar amount in effect under Code
Section 402(g)(1)(B) at the time of the Participant’s Separation from Service
and the Participant is not otherwise at that time participating in any other
non-qualified elective account balance plan subject to Code Section 409A and
maintained by one or more Affiliated Companies, then that balance shall be
distributed to the Participant in a lump sum distribution as soon as
administratively practical following such Separation from Service, whether or
not the Participant elected that form of distribution or distribution event, but
in no event later than the later of (i) the end of the calendar year in which
such Separation from Service occurs or (ii) the fifteenth (15th) day of the
third (3rd) calendar month following the date of such Separation from Service.

 

20



--------------------------------------------------------------------------------

(b) If the Participant is receiving one or more installment distributions from
his or her Post-2004 Accounts following his or her Separation from Service and
the aggregate present value of all the remaining unpaid installments is at any
time during the installment period less than Fifty Thousand Dollars ($50,000),
then those remaining installments shall be paid in a lump sum within thirty
(30) days thereafter.

8.7 Mandatory Deferral of Distribution. Notwithstanding any provision to the
contrary in this Article VIII or any other article in the Plan, no distribution
which becomes due and payable from any of the Participant’s Post-2004 Accounts
by reason of his or her Separation from Service shall be made to such
Participant prior to the earlier of (i) the first day of the seventh (7th) month
following the date of such Separation from Service or (ii) the date of his or
her death, if the Participant is deemed at the time of such Separation from
Service to be a Specified Employee and such delayed commencement is otherwise
required in order to avoid a prohibited distribution under Code
Section 409A(a)(2). Upon the expiration of such deferral period, all payments
deferred pursuant to this Section 8.7 (whether they would have otherwise been
payable in a single sum or in installments in the absence of such deferral)
shall be paid in a lump sum to the Participant, and any remaining payments due
under the Plan shall be paid in accordance with the normal payment dates
specified for them herein. During such deferral period, the Participant’s
Account shall continue to be subject to the investment return provisions of
Article IV.

ARTICLE IX

BENEFICIARIES

9.1 Designation of Beneficiary. Executive shall have the right to designate on
such form as may be prescribed by the Committee a Beneficiary to receive any
Supplemental Executive Benefits due to the Participant’s deferrals of
compensation under the Plan which remains unpaid at the time of his or her
death. The Participant shall have the right at any time to revoke such
designation and to substitute another such Beneficiary.

9.2 No Designated Beneficiary. If, upon the Participant’s death, there is no
valid designation of Beneficiary, the Beneficiary shall be the Participant’s
estate.

ARTICLE X

OBLIGATION TO PAY SUPPLEMENTAL EXECUTIVE BENEFITS

10.1 Benefits Paid From Trust. All benefits payable to the Participant hereunder
shall be paid by the Trustee, to the extent of the assets held in the Trust by
the Trustee, and by the Company to the extent the assets in the Trust are
insufficient to pay the Participant the Supplemental Executive Benefits to which
he or she is entitled under this Plan.

10.2 Trustee Investment Discretion. The Deemed Investment Options shall be for
the sole purpose of determining the Credited Investment Return (Loss), and
neither the Trustee nor the Company shall have any obligation to invest the
Participant’s Deferral Amounts in the Deemed Investment Options or in any other
investment.

 

21



--------------------------------------------------------------------------------

10.3 No Secured Interest. Except as otherwise provided by the Trust Agreement,
the assets of the Trust shall be subject to the claims of creditors of the
Company, and no Participant or Beneficiary shall have any legal or equitable
interest in such assets or policies or any other asset of the Company. The
Participant shall be a general unsecured creditor of the Company with respect to
the promises of the Company made herein, except as otherwise expressly provided
by the Trust Agreement.

ARTICLE XI

ADMINISTRATION

11.1 Administration of the Plan. The Plan shall be administered by the
Committee. The Committee shall have full power and discretionary authority to
administer, construe and interpret the Plan, to establish procedures for
administering the Plan, to prescribe forms, and take any and all necessary or
desirable actions in connection with the Plan. The Committee’s interpretation
and construction of the Plan shall be conclusive and binding on all persons
having an interest in the Plan, including (without limitation) all decisions
relating to an individual’s eligibility for participation in the Plan, his or
her entitlement to benefits hereunder and the amount of any such benefit
entitlement. The Committee may appoint a Committee or any other agent and
delegate to them such powers and duties in connection with the administration of
the Plan as the Committee may from time to time prescribe.

11.2 Indemnification. The Committee and each of its members shall be indemnified
by the Company against any and all liabilities incurred by reason of any action
taken in good faith pursuant to the provisions of the Plan.

ARTICLE XII

MISCELLANEOUS

12.1 No Employment Right. Neither the action of the Company or the Participating
Employer in establishing or maintaining the Plan, nor any action taken under the
Plan by the Committee, nor any provision of the Plan itself shall be construed
so as to grant any person the right to remain in the employ of the Participating
Employer or any other Affiliated Company for any period of specific duration,
and the Participant may be discharged at any time, with or without cause.

12.2 Amendment/Termination.

(a) The Committee may at any time amend the provisions of the Plan to any extent
and in any manner the Committee may deem advisable, and such amendment shall
become effective at the time of such Committee action. Without limiting the
generality of the foregoing, the Committee may amend the Plan to impose such
restrictions upon (i) the timing, filing and effectiveness of Deferral Elections
or Extended Deferral Elections and (ii) the distribution provisions of the Plan
which the Committee deems appropriate or advisable in order to avoid the current
income taxation of amounts deferred under the Plan which might otherwise occur
as a result of changes to the tax laws and regulations governing deferred
compensation arrangements such as the Plan. The Committee may also at any time
terminate the Plan in whole or in part. Except for (i) such modifications,
limitations or restrictions as may otherwise be

 

22



--------------------------------------------------------------------------------

required to avoid current income taxation or other adverse tax consequences to
Participants as a result of changes to the tax laws and regulations applicable
to the Plan or (ii) as otherwise provided in Sections 12.2 (b), (c) and
(d) below with respect to the distribution of Participant Accounts, no such plan
amendment or plan termination authorized by the Committee shall adversely affect
the benefits of Participants accrued to date under the Plan or otherwise reduce
the then outstanding balances credited to their Accounts or Deferral Election
Subaccounts or otherwise adversely affect the distribution provisions in effect
for those Accounts or Subaccounts, and all amounts deferred prior to the date of
any such plan amendment or termination shall, subject to the foregoing
exception, continue to become due and payable in accordance with the
distribution provisions of the Plan as in effect immediately prior to such
amendment or termination.

(b) Except as otherwise provided in Sections 12.2(c) and (d) below, in the event
of a termination of the Plan, the Participant Accounts may, in the Company’s
discretion, be distributed within the period beginning twelve (12) months after
the date the Plan is terminated and ending twenty-four (24) months after the
date of such plan termination, or pursuant to Articles VI, VII and VIII of the
Plan, if earlier. If the Plan is terminated and Accounts are distributed, the
Company and the other Participating Employers shall also terminate and liquidate
all other non-qualified elective account balance deferred compensation plans
maintained by them and shall not adopt a new non-qualified elective account
balance deferred compensation plan for at least three (3) years after the date
the Plan is terminated.

(c) The Company and the other Participating Employers may terminate the Plan
thirty (30) days prior to or within twelve (12) months following a Change of
Control and distribute, within the twelve (12)-month period following the
termination of the Plan, the Accounts of the Participants affected by such
Change in Control If the Plan is terminated and Accounts are distributed, the
Company and the other Participating Employers shall also terminate all other
non-qualified elective account balance deferred compensation plans sponsored by
them in which such Participants participate, and all of the benefits accrued
under those terminated plans by such Participants shall be distributed to them
within twelve (12) months following the termination of such plans.

(d) The Company may terminate the Plan upon a corporate dissolution of the
Company that is taxed under Section 331 of the Code or with the approval of a
bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1)(A), provided that the
Participant Accounts are distributed and included in the gross income of the
Participants by the later of (i) the Plan Year in which the Plan terminates or
(ii) the first Plan Year in which payment of the Accounts is administratively
practicable.

(e) Notwithstanding the foregoing provisions of this Section 12.2 or any other
provision in this Plan to the contrary, should the Plan be terminated, then all
benefits attributable to the Participant’s Pre-2005 Deferred Account shall be
paid pursuant to the provisions of Section 5.2 as if such Participant had
voluntarily ceased Employee status on the date of such Plan termination.

(f) All amounts remaining in the Trust after all benefits have been paid in
connection with the termination of the Plan shall revert to the Company.

 

23



--------------------------------------------------------------------------------

12.3 Applicable Law. The Plan is intended to constitute an unfunded deferred
compensation arrangement for a select group of management and other highly
compensated persons, and all rights hereunder shall be construed, administered
and governed in all respects in accordance with the provisions of the Employee
Retirement Income Security Act of 1974 (as amended from time to time) applicable
to such an arrangement and, to the extent not pre-empted thereby, by the laws of
the State of California without resort to its conflict-of-laws provisions. If
any provision of this Plan shall be held by a court of competent jurisdiction to
be invalid or unenforceable, the remaining provisions of the Plan shall continue
in full force and effect.

12.4 Satisfaction of Claims. Any payment made to a Participant or his or her
legal representative or beneficiary in accordance with the terms of this Plan
shall to the extent thereof be in full satisfaction of all claims with respect
to that payment which such person may have against the Plan, the Committee (or
its designate), the Company, the Participating Employer and all other Affiliated
Companies, any of whom may require the Participant or his or her legal
representative or Beneficiary, as a condition precedent to such payment, to
execute a receipt and release in such form as shall be determined by the
Committee.

12.5 Alienation of Benefits. No person entitled to any benefits under the Plan
shall have the right to alienate, pledge, hypothecate or otherwise encumber his
or her interest in such benefits, and those benefits shall not, to the maximum
extent permissible by law, be subject to claim of his or her creditors or liable
to attachment, execution or other process of law. Notwithstanding the foregoing,
any benefits otherwise due and payable to the Participant shall instead be
distributed to one or more third parties (including, without limitation, the
Participant’s former spouse) to the extent such distribution is required by a
domestic relations order or other order or directive of a court with
jurisdiction over the Participant and his or her benefits hereunder, and the
Participant shall cease to have any right, interest or entitlement to any
benefits to be distributed pursuant to such order or directive.

12.6 Expenses. The Accounts and Subaccounts of each Participant shall be charged
with its allocable share of all other costs and expenses incurred in the
operation and administration of the Plan, except to the extent one or more
Participating Employers elect in their sole discretion to pay all or a portion
of those costs and expenses.

12.7 Successors and Assigns. The obligation of each Participating Employer to
make the payments required hereunder shall be binding upon the successors and
assigns of that Participating Employer, whether by merger, consolidation,
acquisition or other reorganization. Except for such modifications, limitations
or restrictions as may otherwise be required to avoid current income taxation or
other adverse tax consequences to Participants as a result of changes to the tax
laws and regulations applicable to the Plan, no amendment or termination of the
Plan by any such successor or assign shall adversely affect or otherwise impair
the rights of Participants to receive benefit payments hereunder, to the extent
attributable to amounts deferred prior to the date of such amendment or
termination, in accordance with the applicable distribution provisions of the
Plan as in effect immediately prior to such amendment or termination.

 

24



--------------------------------------------------------------------------------

12.8 Reimbursement of Costs. If the Company, the Participant, any Beneficiary or
a successor in interest to any of the foregoing brings legal action to enforce
any of the provisions of this Plan, the prevailing party in such legal action
shall be entitled to reimbursed by the other party for the prevailing party’s
costs of such legal action, including (without limitation) reasonable fees of
attorneys, accountants and similar advisors and expert witnesses.

12.9 Arbitration. Any dispute or claim relating to or arising from the Plan that
cannot be resolved within thirty (30) days of the dispute or controversy through
good-faith negotiation or non-binding mediation between the Participant and the
Company shall be subject to binding arbitration in Santa Clara, California
before the American Arbitration Association under its National Rules for the
Resolution of Employment Disputes, supplemented by the California Rules of Civil
Procedure. The Company and the Participant shall each bear their own respective
costs and attorneys’ fees incurred in connection with the arbitration; and the
Company shall pay the arbitrator’s fees, unless law applicable at the time of
the arbitration hearing requires otherwise. The arbitrator shall issue a written
decision that sets forth the essential findings of fact and conclusions of law
on which the award is based. The arbitrator’s decision shall be final and
binding to the fullest extent permitted by law and enforceable by any court
having jurisdiction thereof.

12.10 Entire Agreement. This Plan and any applicable deferral election and
beneficiary forms constitute the entire understanding and agreement with respect
to the Plan, and there are no agreements, understandings, restrictions,
representations or warranties among the Participant, the Company and the
Participating Employers other than those as set forth or provided for therein.

ARTICLE XIII

BENEFIT CLAIMS

13.1 Claims Procedure. No application is required for the payment of benefits
under the Plan. However, if any Participant (or beneficiary) believes he or she
is entitled to a benefit from the Plan which differs from the benefit determined
by the Committee, then such individual may file a written claim for benefits
with the Committee. Each claim shall be acted upon and approved or disapproved
within ninety (90) days following receipt by the Committee.

13.2 Denial of Benefits. In the event any claim for benefits is denied, in whole
or in part, the Committee shall notify the claimant in writing of such denial
and of his or her right to a review by the Committee and shall set forth, in a
manner calculated to be understood by the claimant, specific reasons for such
denial, specific references to pertinent provisions of the Plan on which the
denial is based, a description of any additional material or information
necessary to perfect the claim, an explanation of why such material or
information is necessary, and an explanation of the review procedure.

 

25



--------------------------------------------------------------------------------

13.3 Review.

(a) Any person whose claim for benefits is denied in whole or in part may appeal
to the Committee for a full and fair review of the decision by submitting to the
Committee, within ninety (90) days after receiving written notice from the
Committee of such denial, a written statement:

(i) requesting a review by the Committee of his or her claim for benefits;

(ii) setting forth all of the grounds upon which the request for review is based
and any facts in support thereof; and

(iii) setting forth any issues or comments which the claimant deems pertinent to
his or her claim.

(b) The Committee shall act upon each such appeal within sixty (60) days after
receipt of the claimant’s request for review by the Committee, unless special
circumstances require an extension of time for processing. If such an extension
is required, written notice of the extension shall be furnished to the claimant
within the initial sixty (60)-day period, and a decision shall be rendered as
soon as possible, but not later than one hundred twenty (120) days after receipt
of the initial request for review. The Committee shall make a full and fair
review of each such appeal and any written materials submitted by the claimant
or the Participating Employer in connection therewith and may require the
Participating Employer or the claimant to submit such additional facts,
documents or other evidence as the Committee may, in its sole discretion, deem
necessary or advisable in making such a review. On the basis of its review, the
Committee shall make an independent determination of the claimant’s eligibility
for benefits under the Plan. The decision of the Committee on any benefit claim
shall be final and conclusive upon all persons.

13.4 Denial of Appeal. Should the Committee deny an appeal in whole or in part,
the Committee shall give written notice of such decision to the claimant,
setting forth in a manner calculated to be understood by the claimant the
specific reasons for such denial and specific reference to the pertinent Plan
provisions on which the decision was based.

IN WITNESS WHEREOF, the Company has caused this amended and restated Plan to be
executed by a duly authorized officer effective as of the Effective Date.

 

KLA-TENCOR CORPORATION By:   /s/ BRIAN M. MARTIN Name:   Brian M. Martin Title:
  Senior Vice President and General Counsel Dated: December 19, 2008 

 

26



--------------------------------------------------------------------------------

APPENDIX I

GRANDFATHERED PROVISIONS FOR CERTAIN PRIOR PLAN PARTICIPANTS

ARTICLE I

OLD KLA PLAN LIFE INSURANCE POLICY ELECTIONS

1.1 Rights to Prior Policy. A Participant who timely made a “Prior Policy
Election” (as such term was defined in the Old KLA Plan) in accordance with the
terms and conditions of the Old KLA Plan (a “Prior Policy Executive”) shall
continue to have the life insurance premiums for the “Prior Policy” (as such
term was defined in the Old KLA Plan) paid by the Company, subject to
termination or distribution of the Prior Policy pursuant to the provisions of
this Article I of Appendix I, and

(a) The Prior Policy Executive may designate in writing to the Company, on such
forms as the Committee shall specify, the beneficiary to receive death benefits
payable under the Prior Policy; provided, however, that the maximum amount of
death benefits under the-Prior Policy which may be paid to the Prior Policy
Executive’s beneficiary is the amount of death benefit specified on the
September 30, 1994 Participant Statement of benefits for the Prior Policy
Executive (the “Prior Policy Death Benefit”), and

(b) The Prior Policy Executive may elect to have the Prior Policy distributed to
him in kind in accordance with Section 1.4 below.

1.2 Payment of Premiums. All Prior Policy Executives must pay to the Company, on
an after-tax basis, their Prior Policy Premium. The Prior Policy Premium shall
be equal to the one-year term insurance rates for the Prior Policy Death Benefit
as set forth in the PS-58 Rate Table contained in Rev. Rul. 55-747. In the event
a Prior Policy Executive fails to pay the Prior Policy Premium to the Company by
the last day of the relevant Plan Year, all rights of the Prior Policy Executive
and his beneficiary to the Prior Policy shall terminate.

1.3 Payment of Death Benefit. If the Prior Policy Executive dies prior to his
Benefit Distribution Commencement Date, his or her Prior Policy Death Benefit
shall be paid to the Prior Policy Executive’s properly designated beneficiary in
accordance with the terms and conditions of the Prior Policy. The payment of the
Prior Policy Death Benefit shall be in addition to any other Plan benefits which
may be payable upon the Executive’s death. Any proceeds payable under the Prior
Policy in excess of the Prior Policy Death Benefit shall be paid to the Trustee
and shall be used to help defray the Company’s expenses for administering the
Plan.

1.4 Distribution of Prior Policy. If (i) a Prior Policy Executive’s Supplemental
Executive Benefits become payable upon a Normal Termination or an Early
Termination pursuant to Plan Sections 5.1 or 5.2, or if the Plan terminates, and
(ii) the value of his or her Deferral Account on the date of the Early
Termination Event, Termination Event or termination of the Plan, as the case may
be (the “In Kind Event Date”), equals or exceeds the cash surrender value of the
Prior Policy as determined by the Committee, in its discretion, as of the In
Kind Event Date (the “Cash Surrender Value”), then the Prior Policy Executive’s
election, by means of a writing to the Company prior to the In Kind Event Date,
to have the Trust distribute the Prior Policy to him or her, in kind, shall
become effective,

(a) If the Prior Policy Executive’s election becomes effective, the Prior Policy
shall be distributed within a reasonable time after the In Kind Event Date and
Executive’s Deferral Account shall be reduced by the Cash Surrender Value;



--------------------------------------------------------------------------------

(b) Upon the distribution of the Prior Policy, the Company shall have no further
responsibility for the payment of any premiums related to the Prior Policy on or
after the date on which the Prior Policy is distributed to the Executive. If the
Executive does not elect to have the Prior Policy distributed, or if such
election is made and does not become effective, then the Executive and his
beneficiary shall have no further rights with respect to the Prior Policy after
the In Kind Event Date; and

(c) Prior to the in kind distribution of a Prior Policy to Executive, or at any
time thereafter as requested by the Company, Executive agrees to authorize
withholding from any other amounts payable to Executive pursuant to the Plan,
and shall otherwise make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax withholding obligations of the
Company, if any, which arise in connection with the in kind distribution of the
Prior Policy, and the Company shall not be required to distribute the Prior
Policy unless and until the Executive has made adequate provision for such
withholding obligations, with such adequacy to be determined by the Committee in
its sole discretion.

ARTICLE II

OLD KLA PLAN PRE-DISTRIBUTION DEATH BENEFITS

2.1 Pre-Distribution Death Benefits. If, prior to October 31, 1997 a Participant
had elected a Pre-Distribution Death Benefit pursuant to and in accordance with
the terms and conditions of the Old KLA Plan (a “Pre-Distribution Death Benefit
Executive”), then such election shall remain in effect with respect to the
Pre-Distribution Death Benefit Executive’s Deferral Account under the Plan;
provided, however, that the Credited Investment Return (Loss) determined under
Plan Section 4.2 shall be decreased (increased) by one percent (1%) per annum
for the period during which such Pre-Distribution Death Benefit Election remains
in effect.

2.2 Revocation of Pre-Distribution Death Benefit. Each Pre-Distribution Death
Benefit Executive may elect to revoke a Pre-Distribution Death Benefit by means
of a writing to the Company that is acceptable to the Committee, in its sole
discretion_ Upon the effectiveness of such revocation, the Pre-Distribution
Death Benefit Executive’s Credited Investment Return (Loss) relating to his or
her Deferral Account shall thereafter cease to be decreased (increased) by one
percent (1%); provided, however, that such revocation shall not affect any
decreases or increases to the Credited Investment Return that were made prior to
the effective date of such revocation. Once a written revocation has been
submitted to the Company, it may not thereafter be revoked or modified in any
manner.

2.3 Automatic Termination of Pre-Distribution Death Benefit. Any
Pre-Distribution Death Benefit Election shall automatically terminate upon the
Pre-Distribution Death Benefit Executive’s Benefit Distribution Commencement
Date: Upon the Benefit Distribution Commencement Date, the Pre-Distribution
Death Benefit Executive’s Credited Investment Return (Loss) relating to his or
her Deferral Account shall thereafter cease to be decreased (increased) by one
percent (1%); provided, however, that such revocation shall not affect any
decreases or increases to the Credited Investment Return that were made prior to
the Benefit Distribution Commencement Date.

 

2



--------------------------------------------------------------------------------

2.4 Amount Payable Upon Death. Upon the Pre-Distribution Death Benefit
Executive’s death prior to his or her Benefit Distribution Commencement Date:

(a) if the Pre-Distribution Death Benefit Executive has a currently effective
election to receive the Pre-Distribution Death Benefit, then instead of
receiving the value of his or her Deferral Account, his or her designated
beneficiary shall be entitled to a Pre-Distribution Death Benefit equal to the
greater of (i) or (ii) below:

(i) his or her Deferral Amounts which were made within 12 months from the date
he or she commenced participation in the Plan and were credited to his or her
Deferral Account prior to the date of his or her death, multiplied by 10; or

(ii) the value of his or her Deferral Account determined as of the date of such
the Pre-Distribution Death Benefit Executive’s death multiplied by:

(A) 2.0, if Executive is less than 56 years of age on the date of death; or

(B) 1.5, if Executive is age 56 years or older on the date of death.

(b) If Executive does not have an election to receive a Pre-Distribution Death
Benefit in effect on the date of his or her death, then the deceased Executive’s
death benefit shall be an amount equal to the amount credited to his or her
Deferral Account, determined as of the date of death.

(c) Any benefit payable upon Executive’s death under this Section 2 of Appendix
I shall be paid to Executive’s Beneficiary in a single lump sum payment on the
first day of the month following the end of the quarter in which the Executive’s
death occurred.

(d) The death benefit payable under this Section 2 of Appendix I shall be
independent of any Prior Policy Death Benefit which may be paid pursuant to
Section 1 of Appendix I to the Beneficiary of a Prior Policy Executive.

ARTICLE III

PRIOR PLAN DISTRIBUTIONS IN PAYOUT STATUS

3.1 Prior Plan Participants in Payout Status. Participants in the Old Plans who
are in payout status and are no longer eligible to make compensation deferrals
into the Plan shall have their Deferral Accounts paid out and credited
consistently with the terms and conditions of the Old Plans and such
Participants’ elections thereunder as in effect immediately prior to the
Effective Date.

 

3



--------------------------------------------------------------------------------

ARTICLE IV

PRIOR PLAN DISTRIBUTION ELECTIONS

4.1 Prior Plan Distribution Elections. Distribution elections made by Prior Plan
participants prior to the Effective Date shall remain in full force and effect
unless changed consistently with the provisions of the Plan.

 

4



--------------------------------------------------------------------------------

SCHEDULE I

LIST OF PARTICIPATING EMPLOYERS AS OF OCTOBER 1, 2008

KLA-Tencor Corporation

KLA-Tencor Technologies Corporation

VLSI Standards, Inc.

ADE Technologies, Inc.